This question is presented by a certificate from the Court of Civil Appeals of the Third District. The certificate shows that the appellee, Parrott, sued for damages for personal injuries sustained by him while serving the appellant railway *Page 11 
company, as a locomotive engineer, under the following circumstances. He took his engine upon a spur track to a pit therein, for the purpose of cleaning it of the ashes, etc., the switch connecting the spur with the main track being left open. While he was thus engaged, a train approached upon the main track and ran into the open switch, colliding with appellee's engine and injuring him. The pleadings and evidence of the appellee claimed that this was due to the negligence of the employes controlling the train; while those of the appellant asserted that appellee's own negligence in failing to see that the switch was closed caused or contributed to his hurt.
The instructions given by the trial court, so far as stated in the certificate, are as follows:
`1. Negligence, as used in this charge, is the failure to do that which a man of ordinary care would do under the same or similar circumstances, or doing that which a man would not do under such circumstances.
"2. Ordinary care, as used in this charge, is the care a man of ordinary prudence would use under the same or similar circumstances.
"3. By direct and proximate cause, as used in this charge, is meant a cause without which the accident would not have happened."
"And further instructed the jury as follows: `Or if you believe from the evidence that plaintiff was guilty of negligence in failing to cause the switch to be thrown back for the main line after entering the spur track with his engine; or if you believe that rule 104a was in force at the time of plaintiff's injury and intended by the company to be observed by plaintiff, and that by his failing to have the switch closed after entering the spur track with his engine in obedience to the requirements of said rule, he was guilty of negligence . . . you will find a verdict for defendant.'"
The following special charge was requested by defendant and refused:
"If you believe from the evidence in this case, that at the time said Parrott caused his engine to pass from the main track to said spur track or cinder pit, he failed to see that the switch was properly set for the main track, and if you further believe that an ordinarily prudent man, under similar circumstances would have seen that said switch was properly set for the main track, and if you further believe that the failure of plaintiff to see that said switch was properly set (if you find that he did so fail) contributed to or was the direct and proximate cause of said accident and plaintiff's consequent injury, you are charged that the plaintiff can not recover in this case and you will return a verdict for the defendant."
It was upon the refusal of this instruction that the difference of opinion arose between the judges of the Court of Civil Appeals, the majority holding that it was reversible error and Mr. Justice Key dissenting.
The question certified is this: "Did the trial court err in refusing to give to the jury the appellant's special charge number 2, quoted in the foregoing statement?"
The majority and the dissenting justice agree that the pleadings and the evidence raised the question of contributory negligence, to be submitted *Page 12 
to the jury, stated in the special charge, and that it is a correct statement of the law, but differ upon the question whether or not the point was sufficiently presented in the charge of the court. It is therefore unnecessary to state the pleadings and the evidence set forth in the certificate.
We are unable to see that the special instruction would have supplied anything that was lacking in the charge given. The objection is not tenable that the general charge only submitted the defense of contributory negligence in a general or abstract way and that, for that reason, the defendant had the right to a more specific instruction. Both instructions are specific, calling attention to the particular act or omission of plaintiff, pointed to by the evidence, upon which the charge of contributory negligence was predicated; and the question, therefore, is simply whether or not the special charge would have added to that given any further rule applicable to the case, and, as we have said, we do not see that it would have done so. The special instruction, as we understand its effect, gives only a part of the same rule more comprehensively laid down in the charge of court, giving, however, in the place of the term, negligence, its definition, or a paraphrase of it. The charges given embrace a definition of the word and, instead of repeating it in each succeeding paragraph, use the word defined, leaving the jury to apply the definition. This is a form of instruction very generally adopted by trial judges and is convenient as conducing to brevity of expression. We do not understand that a party has the right to have the court, after it has once defined a term, employ the definition instead of the word in all of the further instructions. That is a mere matter of arrangement which must generally be left to the discretion of the trial court. As was said in Willis v. McNeill (58 Tex. 478): "The phraseology and arrangement of the charge to the jury, when it conforms to the requisites of the statute and to the law of the case as applied to the issues and evidence, must be left, in a great degree, to the taste and discretion of the judge who gives it." Missouri Pac. Ry. v. Williams, 75 Tex. 9
[75 Tex. 9]; Missouri Pac. Ry. v. Lehmberg, 75 Tex. 66
[75 Tex. 66]; International  G.N. Ry. v. Brazzil, 78 Tex. 317
[78 Tex. 317].
It is said that the general charge is not so broad as that requested, in that the former might have been considered by the jury as applying to the conduct of plaintiff after he had gone upon the cinder pit, while the latter referred to his conduct at the time he passed with his engine from the main track to the spur, as well as after he had passed the switch and gone to the cinder pit. But we do not think this criticism of the main charge is well founded. The charge leaves the jury to determine whether or not plaintiff's failure to cause the switch to be thrown was negligence and, if so, makes it defeat his action. It puts no restriction whatever upon the rule given, its meaning being that, if such negligence were found, it had the stated effect, without any reference to the exact time when plaintiff should have caused the closing of the switch and when he failed to do so. The test given is whether or not there was negligence in his failure as the jury should find it to have occurred.
We therefore answer that the trial court did not err in refusing the special charge. *Page 13